          Case 1:20-cv-04947-ER Document 35 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


MICHAEL RAMSAROOP,

                                       Plaintiff,

                      -against-                         Civil Action No. 20-CV-04947 (ER)

  THE DEPARTMENT OF EDUCATION OF
  THE CITY OF NEW YORK; PRINCIPAL
  SHIRLEY MILLER; and THE UNITED
  FEDERATION OF TEACHERS,

                                   Defendants.




                                     CERTIFICATE OF SERVICE

       I hereby certify that on March 26, 2021, the Motion to Withdraw as Counsel (ECF Dkt.

No. 34) was filed with the Clerk of the Court using the CM/ECF system and served upon all counsel

of record through the CM/ECF system.



Dated: March 26, 2021
       New York, New York

                                                           /s/ Morgan Webber-Ottey
                                                           Morgan Webber-Ottey
                                                           Kasowitz Benson Torres LLP
                                                           1633 Broadway
                                                           New York, NY 10019
                                                           Tel. (212) 506-1962
                                                           Fax. (212) 835-5061
                                                           MWebberOttey@kasowitz.com
